Taylor and Close, JJ. (dissenting).
Section 114 of the Domestic Relations Law provides that the effect of adoption is to relieve the natural parents from all parental duties toward, and of responsibility for, the adopted child. It is unambiguous. It relieves the natural parents from responsibility after adoption without qualification or exception. It reserves to the adopted child, as against the natural parents, the single right of inheritance or succession. Neither exceptions nor additional rights may be read into the statute by judicial legislation. (Matter of Hering, 196 N. Y. 218, 220; Matter of Thomas, 216 id. 426, 429; Seligman v. Friedlander, 199 id. 373, 380.) The “ parents ” charged with the duty of support after adoption, by Public Welfare Law, section 125, and Domestic Relations Court Act, section 101, subdivision 4, are the foster parents. (See Matter of MacRae, 189 N. Y. 142, 148, 149; Carpenter v. Buffalo General Electric Co., 213 id. 101, 107; Gross v. Gross, 110 Misc. 278.) The relevant statutes, being in pari materia, are to be considered together as though forming part of the same statute. (McKinney, Statutes and Statutory Construction, § 67, p. 131, and cases cited.) Such construction leads to the exoneration of the natural parent from the liability for support.
Order denying motion to vacate an order directing a natural father to contribute to his adopted daughter's support affirmed, without costs.